838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Otis L. RODGERS, Plaintiff-Appellant,v.Sgt. Joseph MARKEY, Individually and In His OfficialCapacity;  Det. Norman Sherwood, Individually and In HisOfficial Capacity;  Cleveland Police Chief, Individually andIn His Official Capacity;  Cleveland Safety Director,Individually and In Official Capacity;  City of Cleveland;Cleveland Police Department;  Ohio State Attorney General,Individually and In Official Capacity;  John Doe;  Jane Doe,Defendants-Appellees.
No. 87-3626.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this action under 42 U.S.C. Sec. 1983 against various individuals and entities of the City of Cleveland, Ohio.  He alleged that his Fourth Amendment rights were violated by a seizure of property incident to his arrest in 1982.  He further alleged that the State of Ohio's refusal to return this property constitutes a violation of his Fourteenth Amendment right to due process of law.


3
The district court, after careful consideration, concluded that plaintiff was collaterally estopped to relitigate the alleged violation of his Fourth Amendment rights.  Plaintiff's Fourteenth Amendment claim for deprivation of property without due process was dismissed without prejudice because plaintiff had failed to establish the inadequacy of state remedies.


4
Upon consideration of the briefs and record submitted by the parties, we affirm for the reasons set forth in the district court's orders of July 1, 1986, September 25, 1986, April 4, 1987, and June 9, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.